While, as a general rule, the commissions allowed to executors and administrators, within or less than the maximum fixed by statute (Code, 1923, §§ 5923, 5924), is largely discretionary with the trial court (Collins v. Clements,199 Ala. 618, 75 So. 165), this rule has exceptions, one of which is that if the estate is so large, and the administration of same does not require extraordinary service and trouble, the allowance by the trial court would afford more than fair compensation as contemplated by law, it is not only within the authority but is the duty of this court to correct or reduce such allowance. Noble v. Jackson, 124 Ala. 311, 26 So. 955; Kenan v. Graham, 135 Ala. 585, 33 So. 699. We are of the opinion, under the evidence which is practically undisputed, that, this being a very large estate and involving no extraordinary duties, the amount allowed the appellee by the lower court was excessive, and that $5,000 is reasonable for the labor and responsibility of the appellee. The decree of the trial court is corrected and affirmed for $5,000, without interest, and the cost of this appeal to be taxed against the appellee.
Corrected and affirmed.
ANDERSON, C. J., and SAYRE, GARDNER, and MILLER, JJ., concur.